DETAILED ACTION
1.	This office action is in response to the pre-brief appeal conference filed on 05/28/2021. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments with respect to claims 1 and 18 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103(AIA )
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 4 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20110304412 hereinafter Zhang in view of Ekinci et al. US 20100107285 A1 hereinafter Ekinci.
Regarding claim 1, Zhang discloses an acoustic resonator (fig.1A:100) comprising: 
a membrane layer (130) disposed on an insulating layer (110); 
a cavity (fig. 1A:112) formed by the insulating layer (110) and the membrane layer (130) and comprising a hydrophobic layer (120, para. [0051]) disposed on at least one of a portion of an upper surface of the cavity (112); and
a resonating portion (e.g. see fig.1A: the combination of the layers above the cavity) disposed on the cavity (112), and comprising 
a second electrode (146) on a piezoelectric layer (144) on a first electrode (142, para. [0047]).
	Zhang discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a hydrophobic layer disposed on a portion of a lower surface of the cavity.
Ekinci discloses a hydrophobic layer disposed on a portion of a lower surface of the cavity (e.g. see fig. 11: the hydrophobic surface layer 55, gap 54).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang’s invention with the hydrophobic layer disposed on a portion of a lower surface of the cavity as disclosed by Ekinci in order to create very small viscous dissipation that produces a significant decrease in pressure, which, advantageously, sustains the mass flux. Gas friction can be further reduced by operating the device at higher frequencies and/or by adjusting the relaxation times (paragraphs [0070], [0071] of Ekinci).

Regarding claim 2, Zhang discloses the limitation of the claim(s) as discussed above (e.g. the hydrophobic layer 120 is disposed on the entirety of the upper surface of the cavity 112 as shown in fig.1A), but does not specifically disclose the hydrophobic layer is disposed on the entirety of the lower surfaces of the cavity.
Ekinci discloses the hydrophobic layer is disposed on the entirety of the lower surfaces of the cavity (e.g. see fig. 11: the hydrophobic surface layer 55, gap 54).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang’s invention with the hydrophobic layer disposed on a portion of a lower surface of the cavity as disclosed by Ekinci in order to create very small viscous dissipation that produces a significant decrease in pressure, which, advantageously, sustains the mass flux. Gas friction can be further reduced by operating the device at higher frequencies and/or by adjusting the relaxation times (paragraphs [0070], [0071] of Ekinci).

Regarding claim 4, Zhang discloses the limitation of the claim(s) as discussed above (e.g. the hydrophobic layer 120 as shown in fig.1A), but does not specifically disclose the hydrophobic layer is a self-assembled monolayer.
Ekinci discloses the acoustic resonator of claim 1, wherein the hydrophobic layer is a self-assembled monolayer (e.g. para [0065] indicates self-assembled mono-layers).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang’s invention with the hydrophobic layer is a self-assembled monolayer as disclosed by Ekinci in order to create very small viscous dissipation that produces a significant decrease in pressure, which, advantageously, sustains the mass flux. Gas friction can be further reduced by operating the device at higher frequencies and/or by adjusting the relaxation times (paragraphs [0070], [0071] of Ekinci).

Regarding claim 18, Zhang discloses an acoustic resonator (fig.1A:100) comprising: 
a resonating portion (e.g. see fig.1A: the combination of the layers above the cavity) disposed on a cavity (112).
Zhang discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a hydrophobic layer disposed on an interior surface of the cavity.
Ekinci discloses a hydrophobic layer disposed on an interior surface of the cavity (e.g. see fig. 11: the hydrophobic surface layer 55, gap 54).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang’s invention with the hydrophobic layer disposed on an interior surface of the cavity as disclosed by Ekinci in order to create very small viscous dissipation that produces a significant decrease in pressure, which, advantageously, sustains the mass flux. Gas friction can be further reduced by operating the device at higher frequencies and/or by adjusting the relaxation times (paragraphs [0070], [0071] of Ekinci).

Regarding claim 19, Zhang discloses the acoustic resonator of claim 18, wherein the resonating portion (e.g. see fig.1A: the combination of the layers above the cavity) comprises a piezoelectric layer (144) disposed between a first electrode (142, para. [0047]) and a second electrode (146).

Regarding claim 20, Zhang discloses the limitation of the claim(s) as discussed above (e.g. the hydrophobic layer 120 as shown in fig.1A), but does not specifically disclose the hydrophobic layer is a self-assembled monolayer.
Ekinci discloses the acoustic resonator of claim 18, wherein the hydrophobic layer is a self-assembled monolayer (e.g. para [0065] indicates self-assembled mono-layers).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang’s invention with the hydrophobic layer is a self-assembled monolayer as disclosed by Ekinci in order to create very small viscous dissipation that produces a significant decrease in pressure, which, advantageously, sustains the mass flux. Gas friction can be further reduced by operating the device at higher frequencies and/or by adjusting the relaxation times (paragraphs [0070], [0071] of Ekinci).
Regarding claim 21, Zhang discloses the acoustic resonator of claim 1, wherein the cavity (fig. 1A:112) is partially surrounded by an upper portion of the membrane layer (130) on which the resonating portion (e.g. see fig.1A: the combination of the layers above the cavity) is disposed, and side portions of the membrane layer (130) extending from the upper portion of the membrane layer (310) to an upper surface of the insulating layer (110), and wherein the hydrophobic layer (120) is disposed on inner surfaces of the side portions of the membrane layer (130).   

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20110304412 hereinafter Zhang in view of Ekinci et al. US 20100107285 A1 hereinafter Ekinci and further in view of Wang et al. Pub. No.: US 20160333468 A1 hereinafter Wang.
Regarding claim 3, Zhang discloses the limitation of the claim(s) as discussed above (e.g. see fig.1A: an acoustic resonator 100), but does not specifically disclose the hydrophobic layer is further disposed on a side surface of the cavity.
Wang discloses the acoustic resonator of claim 1, wherein the hydrophobic layer is further disposed on a side surface of the cavity (e.g. see fig.2: the hydrophobic layer 15; gap 111, para. [0013]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang and Ekinci’s inventions with the hydrophobic layer is further disposed on a side surface of the cavity as disclosed by Wang in order to generate a water repelling effect (para. [0013] of Wang).
8.	Claims 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20110304412 hereinafter Zhang in view of Ekinci et al. US 20100107285 A1 hereinafter Ekinci and further in view of Ichikawa US 20140292143 hereinafter Ichikawa.
Regarding claim 5, Zhang discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the hydrophobic layer comprises a fluorine (F) component.
Ichikawa discloses the acoustic resonator of claim 1, wherein the hydrophobic layer comprises a fluorine (F) component (para [28], fig.3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269 and ‘157’s inventions with the hydrophobic layer comprises a fluorine (F) component as disclosed by Ichikawa in order to improve water resistance, and improve the quality of the electronic device (paragraph [0018] of Ichikawa).
Regarding claim 6, Zhang discloses the acoustic resonator of claim 5, wherein the hydrophobic layer (120) further comprises a silicon (Si) component (para. [0051] indicates silicon).
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 20110304412 hereinafter Zhang in view of Ekinci et al. US 20100107285 A1 hereinafter Ekinci and further in view of Jang et al. Pub. No.: US 20030193269 A1 hereinafter Jang.
Regarding claim 8, Zhang discloses the limitation of the claim(s) as discussed above (e.g. see fig. 1A: insulating layer 110), but does not specifically disclose a substrate, wherein the insulating layer is disposed on the substrate.
Jang discloses the acoustic resonator of claim 1, further comprising a substrate (fig. 4A: 51), wherein the insulating layer (52) is disposed on the substrate.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Zhang and Ekinci’s inventions with the substrate, wherein the insulating layer is disposed on the substrate as disclosed by Jang in order to prevent a signal from being transmitted to a substrate (e.g. see abstract of Jang).
Allowable Subject Matter
10.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 7, the prior art fails to disclose wherein the resonating portion comprises a center portion, and an extending portion extending outward from the center portion and in which an insertion layer is disposed below the piezoelectric layer, and wherein the piezoelectric layer comprises a piezoelectric portion disposed in the center portion, and a bending portion disposed in the extending portion and extending inclined from the piezoelectric portion along an edge of the insertion layer.  
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/21/2021)			26 July 2021
Examiner, Art Unit 2837
							/EMILY P PHAM/                                                                            Primary Examiner, Art Unit 2837